DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 03/28/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive. The Non-Final Rejection Report (dated 01/31/2022) of claims 1-2 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on March 28, 2022 have been entered. Claims 1-3 are pending. With regard to the specification, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-3 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connection terminal comprising: a box-shaped connection portion with a bottom wall, one side wall and another side wall erected on both sides of the bottom wall in a width direction, and a ceiling wall arranged on a side of both of the side walls and facing the bottom wall; a lower bent portion; and an upper bent portion, wherein the ceiling wall has a lower ceiling wall that is bent toward the other side wall at the lower bent portion, and an upper ceiling wall that is bent toward the one side wall at the upper bent portion and is superposed above the lower ceiling wall, a protrusion that projects toward the one side wall is provided on a side of the lower ceiling wall close to the lower bent portion, and a locking portion, which extends parallel to the one side wall, is provided on a side of the upper ceiling wall close to the lower bent portion, the locking portion having a locking recess into which the protrusion is inserted, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831